Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12, 34, 35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the preamble reciting a method for recovering purified, distilled water is inconsistent with the body of the claim which lacks any water purification or distillation step, and step e. is incomplete since it lacks recitations of from what 1st location or step that the solvent is recycled from and to what 2nd location or step that the solvent is recycled to. 
	In claim 4, it is unclear whether “recovering water” refers to the recovering of the purified distilled water from the liquid portion which is recited in claim 1, or relates to recovering of such distilled water from the omega-3 oil which claim 1 states is recovered together with the water.
	In claim 5, “baking step;agitating…” is objected to as grammatically unclear, “agitating” should be indented on a new line to denote a step which is separate from the baking step.
	In claim 6, it is unclear whether the recycled organic solvent refers back to a portion or all of the recycled organic solvent introduced in claim 1.
	Claim 7 is also incomplete, since it lacks recitations of from what 1st location or step that the solvent is recycled from and to what 2nd location or step that the solvent is recycled to.
	In claim 8 “rector tank” is objected to as a mis-spelling of “reactor tank”.
	In claim 9, a space is needed between “than” and “18wt.%” for grammatical clarity.
	In each of claims 10-12, “the recovered solid protein” lacks antecedent basis, being inconsistent with “the retained, solid portion” and “the protein powder meal” of claim 1, with the respective clauses of  “protein has…% humidity (or …concentration of protein”) being non-idiomatic (did applicants intend to recite the retained solid portion as having less than about 8 wt.% humidity, “greater than 80% concentration of protein and less than 90% concentration of protein, respectively?). 
Also, in claims 11 and 12, “greater than about 80%” and “less than about 90%” are each ambiguous as to what is the recited lower percentage limit and upper percentage limit of protein, respectively.
In claim 34, “the part of the fish” lacks antecedent basis and “ordinary considered waste” is vague and indefinite.
In claim 35, scope of “odor or smell contributed by amines” is vague and indefinite, it being unclear whether “odor” and “smell” have different meanings.
In claim 39, it is unclear whether “98% digestible protein” refers to the protein product being 98% digestible protein, or of the 80-95% of the protein product which is protein being digestible protein. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,826,757 in view of Ortega PGPUBS Document US 2010/0189874. The instant claims and claims of ‘757 commonly recite A method for recovering protein powder meal, crude and pure omega-3 oil and purified, distilled water from animal tissue [0027, 0028, 0032] comprising:
a. providing a first mixture of animal tissue and an organic solvent;
b. feeding the animal tissue and the organic solvent to a single, unitary filter-drier-reaction tank;
c. agitating and heating the first mixture of the animal tissue and the organic solvent in the filter-drier-reaction tank;
removing a liquid portion of the first mixture including the organic solvent from the filter-drier-reaction tank to recover the purified distilled water and the pure omega-3 oil while retaining a solid portion of the first mixture therein; and 
e. recycling the organic solvent. 
The instant claims differ from what is recited in the claims of  ‘757 by also reciting the method step of (f.) baking the retained, solid portion to recover the protein powder meal. However, Ortega ‘874 teaches to produce protein powder meal, crude and pure omega-3 oil and purified, distilled water from animal tissue, with the recited steps above of providing of tissue and organic solvent, feeding to a filter-drier-reaction tank, agitating and heating in the tank, removing a liquid portion of the mixture to recover the distilled water and omega-3 oil, while retaining a solid portion of the mixture, and recycling of the organic solvent. 
Ortega also teaches the method step of baking the retained, solid portion to recover the protein powder meal [0024, 0025]. It would have been obvious to one of ordinary skill in the art of processing food products from animal tissue, to have modified the method described in the claims of ‘757, by also performing such baking step, as taught by Ortega, so as to further remove water from the mixture, and to convert the protein-rich solid portion of the separated mixture, in order to cure the product to facilitate processing into protein powder.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 26-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ortega PGPUBS Document US 2010/0189874. Referenced paragraph numbers of the Specification of the relied upon PGPUBS Document are identified with ‘[ ]” symbols.
For claim 26, Ortega also discloses a protein product [0027, etc.], wherein said protein product: 
(a) is non-hygroscopic [0029, 0079]; 
(b) comprises non-degraded protein [0049]; 
(c) comprises a complete aminogram [0029]; and, 
(d) comprises 80-95% of protein by weight [0078, 0088].
Ortega further discloses: wherein the protein product is in a powder form for claim 27 [0077, claim 1]; 
wherein the protein product is in a granular form for claim 28 (product is ground, milled, and crushed and optionally pressed and optionally, agglomerated into a solid pill, thus ‘granulated’ [0039, 0076, 0078]); 
wherein the protein product has over a 10 year shelf life for claim 29 [0079 regarding “lifetime shelf-life”];
wherein the protein product does not support bacterial growth for claim 30 [0079, see “does not…grow any bacteriological processes”];
wherein the protein product is sterile for claim 31 [0080]; 
wherein the protein product is recovered from animal tissue for claim 32 [0027, 0030]; 
wherein the animal tissue is any part of a fish for claim 33 ([0032, see “embodiments may use and all parts of even waste aquatic animals…all part of a fish…”], and [0035, see “process uses the whole aquatic animal (e.g. whole fish)”, thus all parts of fish); 
wherein the part of the fish ordinarily considered waste for claim 34 [0032]; 
wherein the protein product is substantially free of odor or smell contributed by amines for claim 35 [0029]; 
wherein the protein product comprises an organoleptic structure for claim 36 [0049]; 
wherein the protein product comprises 1.42% of crude fat by weight for claim 37 (column 8, Table 2); 
wherein the protein product comprises 7.68% moisture by weight for claim 38 (column 8, Table 2); and,
wherein the protein product comprises over 98% digestible protein for claim 39 [0078, see “is 98.1% digestible”].
		ALLOWABLE SUBJECT MATTER
Claims 1-12 would be allowable if rewritten or amended to overcome the rejections under Obviousness Double Patenting and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action. 
Independent claim 1 would distinguish in view of recitation of a method for recovering protein powder meal, omega-e oil and purified distilled water from animal tissue comprising steps of providing an organic solvent to admix with the animal tissue, feeding the mixture to a filter, a drier and reaction tank, separating and removing solid and liquid portions and filtration and distillation resulting in recovery of purified, distilled water, as well, baking of the solid portion and recycling of the solvent, with feeding being to a single, unitary filter-drier-reaction tank. 
The closest prior art to the claimed method constitutes Ortega PGPUBS Document US 2010/0189874, who otherwise teaches all of the recited method steps in a process for producing protein powder, omega-3 oil and distilled water from animal feed stock, however conducting agitation, heating and reacting of the mixture and solvent in a reaction tank which is separate from upstream or downstream filtration unit and separate from downstream units for drying the solid components separated in reactor units. Yamashita patent 3,357,798 teaches an apparatus for combining agitation, heating and chemical reactions for varied commercial and industrial applications including food processing, however lacks the recitation of the reactor comprising a filter or effecting filtration. Denkwitz et al PGPUBS Document US 2014/0148566 teaches a combined filter, agitator, heater and drier in a reaction tank, however for diverse purposes of making a Ziegler-Natta catalyst concerning polymerization reactions and is thus non-analogous to combination with Ortega. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Roels patent concerns an early process for processing protein and other products from raw fish material.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/30/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778